        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 1 of 20



 1   WILLIAM LITVAK, State Bar No. 90533          TONIA OUELLETTE KLAUSNER
     DAPEER ROSENBLIT & LITVAK, LLP               (pending pro hac vice)
 2   11500 W. Olympic Blvd., Suite 550            WILSON SONSINI GOODRICH &
     Los Angeles, CA 90064                        ROSATI
 3   E: wlitvak@drllaw.com                        Professional Corporation
     T: (310) 477-5575                            1301 Avenue of the Americas, 40th Floor
 4                                                New York, NY 10019-6022
     IGNACIO HIRALDO (pro hac vice)               Telephone: (212) 999-5800
 5   FL. Bar No. 56031                            Facsimile: (212) 999-5899
     IJH LAW                                      Email: tklausner@wsgr.com
 6   1200 Brickell Ave., Suite 1950
     Miami, FL 33131                              SARA L. TOLBERT, State Bar No. 300945
 7   E: IJhiraldo@IJhlaw.com                      WILSON SONSINI GOODRICH &
     T: (786) 496-4469                            ROSATI
 8                                                Professional Corporation
     Attorneys for Plaintiff and Proposed Class   650 Page Mill Road
 9
                                                  Palo Alto, CA 94304-1050
10                                                Telephone: (650) 493-9300
                                                  Facsimile: (650) 565-5100
11                                                Email: stolbert@wsgr.com

12                                                Attorneys for Defendant
                                                  DONOTPAY, INC.
13

14                              UNITED STATES DISTRICT COURT
15                           NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN FRANCISCO DIVISION
17

18   MATHEW HUFNUS, individually and on behalf )      CASE NO.: 3:20-cv-08701-VC
     of all others similarly situated,         )
19
                                               )      JOINT CASE MANAGEMENT
20                   Plaintiff,                )      STATEMENT
                                               )
21            v.                               )      Date: April 28, 2021
                                               )      Time: 2:00 p.m.
22   DONOTPAY, INC., a Delaware Corporation    )      Place: Courtroom 4, 17th Floor
                                               )      Judge: Hon. Vince Chhabria
23                   Defendant.                )
                                               )      Complaint Filed: December 9, 2020
24                                             )
25

26

27

28



     JOINT CMC STATEMENT                                          Case No. 3:20-cv-08701-VC
         Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 2 of 20



 1             Plaintiff Mathew Hufnus and Proposed Class (“Plaintiff”) and Defendant DoNotPay, Inc.

 2   (“Defendant” or “DoNotPay”) jointly submit this Joint Case Management Statement pursuant to

 3   Federal Rule of Civil Procedure 26(f), Civil Local Rule 16-9, the Standing Order for All Judges

 4   of the Northern District of California, ADR Local Rule 3-5, and the Court’s Order Setting the Case

 5   Management Conference dated April 5, 2021 (Dkt. 20).

 6     1.      Jurisdiction & Service

 7             The parties agree that this Court has federal question jurisdiction over Plaintiff’s claims,

 8   which are brought under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

 9   There are no issues relating to personal jurisdiction or venue. There are no parties remaining to be

10   served.

11     2.      Facts

12   Plaintiff’s Statement:

13             Plaintiff received multiple robo-text messages from Defendant, which promoted

14   Defendant’s services. Defendant utilized an automated telephone dialing system (“ATDS”) to call

15   her cell phone, in violation of 47 U.S.C. § 227(b). Defendant’s unlawful telemarketing practices

16   have targeted thousands of people as demonstrated by the consumer complaints contained in the

17   operative pleading. To obtain equitable and legal relief for all those similarly situated, Plaintiff

18   brings this case as a class action.

19   Defendant’s Statement:

20             Defendant DoNotPay operates a website and mobile phone app that utilizes artificial

21   intelligence to help consumers solve a variety of problems, such as fighting parking tickets,

22   cancelling auto-renew subscriptions, and obtaining refunds. DoNotPay’s goal is to empower

23   consumers to protect their financial interests against furtive business tactics.

24             Plaintiff Mathew Hufnus started creating a DoNotPay account by downloading the

25   DoNotPay app, typing in his phone number and clicking a button. He did not complete registration

26   by providing the requisite payment information, so DoNotPay sent him a single, multi-part text

27   message to suggest that he complete his registration. Because Plaintiff voluntarily provided his

28   phone number to DoNotPay in connection with creating an account, DoNotPay had sufficient



     JOINT CMC STATEMENT                                 -2-                 Case No. 3:20-cv-08701-VC
         Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 3 of 20



 1   consent to send a text message to facilitate completion of the registration. See, e.g., Daniel v. Five

 2   Stars Loyalty, Inc., No. 15-cv-03546-WHO, 2015 U.S. Dist. LEXIS 159007 (N.D. Cal. Nov. 24,

 3   2015) (“text sent solely for the purpose of allowing the recipient to complete a registration process

 4   that he or she initiated” is not telemarketing and therefore provision of cell phone number provided

 5   consent for text).

 6          Additionally, the wireless call provision of the TCPA, which is separate from the “robo-

 7   call” and “Do Not Call” provisions, is inapplicable to DoNotPay’s texts because DoNotPay does

 8   not use equipment that has the capacity “to store or produce telephone numbers to be called, using

 9   a random or sequential number generator, and to dial such numbers” as is required under the

10   TCPA. See 47 U.S.C. § 227(a).

11     3.   Impact of Facebook v. Duguid

12          Pursuant to the Court’s Order Setting the Case Management Conference dated April 5,
13   2021 (ECF No. 20), the parties address the impact of the Supreme Court’s Duguid decision:
14   Plaintiff’s Statement:
15          Plaintiff submits that the Supreme Court’s decision in Facebook, Inc. v. Duguid, No. 19-
16   511, 2021 U.S. LEXIS 1742 (Apr. 1, 2021) is favorable to Plaintiff’s case in that the human
17   intervention doctrine has been abolished: “Duguid contends that ordinary cell phones are not
18   autodialers under his interpretation because they cannot dial phone numbers automatically and
19   instead rely on human intervention….We decline to interpret the TCPA as requiring such a
20   difficult line-drawing exercise around how much automation is too much.” Facebook, Inc. v.
21   Duguid, No. 19-511, 2021 U.S. LEXIS 1742, at n. 6 (Apr. 1, 2021) (emphasis added). Thus, any
22   human intervention defense that Defendant may have tried to advance has now been foreclosed.
23          Further, the opinion is favorable to Plaintiff’s case in that it rejects the narrow interpretation
24   of what constitutes an ATDS as interpreted by the Third, Seventh, and Eleventh Circuits. Those
25   Circuits held that an ATDS must have the capacity to generate random or sequential telephone
26   numbers in every instance. See Gadelhak v. AT&T Servs. Inc., 950 F.3d 458, 463 (7th Cir. 2020)
27   (“More persuasive, however, is the point that some systems ‘store’ randomly generated numbers
28   for much longer than a few fleeting moments.”); Glasser v. Hilton Grand Vacations Co., LLC, 948


     JOINT CMC STATEMENT                                 -3-                  Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 4 of 20



 1   F.3d 1301, 1310-11 (11th Cir. 2020) (“Under this reading, § 227(a) occupied the waterfront,

 2   covering devices that randomly or sequentially generated telephone numbers and dialed those

 3   numbers, or stored them for later dialing.”); Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir.

 4   2018) (“Notably absent, however, is any explanation of how the Email SMS System actually did

 5   or could generate random telephone numbers to dial.”).

 6          The Supreme Court rejected such a narrow reading of the statute and, consistent with the

 7   plain language of the statute, repeatedly stated that an ATDS is equipment with the following

 8   capacity: (1) store telephone numbers; (2) using a random or sequential number

 9   generator. Specifically, the Supreme Court held and stated as follows:

10
                    -   Held: To qualify as an “automatic telephone dialing system”
11                      under the TCPA, a device must have the capacity either to store a
                        telephone number using a random or sequential number generator,
12                      or to produce a telephone number using a random or sequential
                        number generator. Duguid, No. 19-511, 2021 U.S. LEXIS 1742,
13                      at *2.

14                  -   We conclude that the clause modifies both, specifying how the
                        equipment must either “store” or “produce” telephone numbers.
15                      Because Facebook’s notification system neither stores nor
                        produces numbers “using a random or sequential number
16                      generator,” it is not an autodialer. Id. at *10.
17                  -   We hold that a necessary feature of an autodialer
                        under §227(a)(1)(A) is the capacity to use a random or sequential
18                      number generator to either store or produce phone numbers to be
                        called. Id. at *19.
19
            In other words, contrary to the holdings of Glasser, Gadelhak, and Dominguez, the
20
     Supreme Court held that an ATDS need not have generated the numbers it dialed randomly or
21
     sequentially as long as it has the capacity “to store a telephone number using a random or
22
     sequential number generator.” Duguid, No. 19-511, 2021 U.S. LEXIS 1742, at *2.
23
            Moreover, Duguid makes clear that equipment that utilizes a random or sequential number
24
     generator to determine the order in which to “pick phone numbers” from a list of numbers to dial
25
     is an ATDS. See 2021 U.S. LEXIS 1742, at n. 7 (“For instance, an autodialer might use a random
26
     number generator to determine the order in which to pick phone numbers from a
27
     preproduced list. It would then store those numbers to be dialed at a later time.”) (citing Brief for
28



     JOINT CMC STATEMENT                               -4-                  Case No. 3:20-cv-08701-VC
         Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 5 of 20



 1   Professional Association for Customer Engagement et al. as Amici Curiae 15-21 (discussing “a

 2   method of blending random and sequential number generator technologies to dial telephone

 3   numbers within a defined number range. The numbers would be initially dialed in a random

 4   manner, but then at a certain point any remaining undialed numbers are dialed in a sequential

 5   manner.”)); see also 2021 U.S. LEXIS 1742, at n. 6 (“But all devices require some human

 6   intervention, whether it takes the form of programming a cell phone to respond automatically to

 7   texts received while in ‘do not disturb’ mode or commanding a computer program to produce and

 8   dial phone numbers at random.”).

 9          As alleged in the operative First Amended Complaint, the SMS platform utilized by

10   Defendant to violate the TCPA has the capacity to (1) store telephone numbers; (2) using a random

11   of sequential number generator. Finally, Duguid makes clear that the proper question is not

12   whether is function was used, but whether the system had such a “capacity”.

13          Consistent with the above, the only court to have analyzed this issue post Duguid held that

14   dismissal at the motion to dismiss stage was not warranted. See Montanez v. Future Vision Brain

15   Bank, Civil Action No. 20-cv-02959-CMA-MEH, 2021 U.S. Dist. LEXIS 67091, at *15-21 (D.

16   Colo. Apr. 7, 2021). Thus, the ATDS question will require discovery, including, but not limited

17   to, (1) the deposition of Defendant’s CEO who created the text messaging platform at issue and

18   any other individuals that helped create software, (2) the review of the platform’s source code by

19   Plaintiff’s expert. Plaintiff submits that this Court should ultimately rule on the issue on a complete

20   record and not based on any unsubstantiated representations made by Defendant.

21   Defendant’s Statement:

22          Duguid resolved the circuit split about whether the TCPA’s definition of an “automatic

23   telephone dialing system” (“autodialer”) encompasses equipment that can merely store and

24   automatically dial telephone numbers--as the Ninth, Second and Sixth Circuits had held--or

25   whether it must be capable of using a random or sequential number generator to either store and

26   dial random or sequential telephone numbers, or produce and dial random or sequential telephone

27   numbers. The Court adopted the narrow interpretation followed by the Third, Seventh and

28   Eleventh Circuits and ruled that to qualify as an autodialer, “a device must have the capacity either



     JOINT CMC STATEMENT                                -5-                  Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 6 of 20



 1   to store a telephone number using a random or sequential generator or to produce a telephone

 2   number using a random or sequential generator.” Duguid, 2021 U.S. LEXIS 1742, at *1. Duguid

 3   overruled the Ninth Circuit’s broad interpretation of an ATDS, which would have swept smart

 4   phones and virtually all text messaging systems into the scope of the TCPA’s wireless number

 5   provision. See Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018). As the

 6   Court explained, “[e]xpanding the definition of an autodialer to encompass any equipment that

 7   merely stores and dials telephone numbers would take a chainsaw to these nuanced problems when

 8   Congress meant to use a scalpel.” Duguid, 2021 U.S. LEXIS 1742, at *14.

 9          Contrary to Plaintiff’s statement herein, Duguid in no way rejected the autodialer

10   interpretation adopted by the Third, Seventh, and Eleventh Circuits—those Courts interpreted the

11   statute narrowly, correctly, and consistently with the Supreme Court’s reading. See Gadelhak v.

12   AT&T Servs. Inc., 950 F.3d 458, 463 (7th Cir. 2020) (“More persuasive, however, is the point that

13   some systems ‘store’ randomly generated numbers for much longer than a few fleeting

14   moments.”); Glasser v. Hilton Grand Vacations Co., LLC, 948 F.3d 1301, 1310-11 (11th Cir.

15   2020) (“Under this reading, § 227(a) occupied the waterfront, covering devices that randomly or

16   sequentially generated telephone numbers and dialed those numbers, or stored them for later

17   dialing.”); Dominguez v. Yahoo, Inc., 894 F.3d 116, 119 (3d Cir. 2018) (“Notably absent, however,

18   is any explanation of how the Email SMS System actually did or could generate random telephone

19   numbers to dial.”). Rather, the Supreme Court specifically “granted certiorari to resolve a conflict

20   among the Courts of Appeals regarding whether an autodialer must have the capacity to generate

21   random or sequential phone numbers.” Duguid, 2021 U.S. LEXIS 1742, at *9-10. By overruling

22   the Ninth Circuit and concluding that the system must use a random or sequential number

23   generator, the Court sided with the Third, Seventh and Eleventh Circuits. For this reason, the Court

24   subsequently granted cert and vacated decisions from the Second (Duran v. La Boom Disco) and

25   Sixth Circuits (Allan v. Pennsylvania Higher Education Assistance Agency)

26   that had followed the Ninth Circuit’s broad interpretation, while simultaneously denying cert and

27   allowing to stand decisions from the Seventh (Gadelhak v. AT&T) and Eleventh Circuits (Glasser

28   v. Hilton Grand Vacations). SCOTUS Order List, 4/19/21. Had the Supreme Court “rejected” the



     JOINT CMC STATEMENT                               -6-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 7 of 20



 1   Seventh and Eleventh Circuits’ holdings that to qualify as an autodialer a system must have the

 2   capacity to generate random or sequential telephone numbers, surely it would have vacated those

 3   decisions. Moreover, the Duguid opinion itself repeatedly references random or sequential

 4   telephone numbers. See Duguid, 2021 U.S. LEXIS 1742, at *7, 10-12. And it relies in part on the

 5   legislative history of the TCPA, which targeted a specific type of telemarketing equipment that

 6   would generate and automatically dial random telephone numbers or sequential telephone

 7   numbers, thereby “dialing emergency lines randomly or tying up all the sequentially numbered

 8   lines at a single entity.” Duguid, 2021 U.S. LEXIS 1742, at *14; see id. at 6-7 (“This case concerns

 9   ‘automatic telephone dialing systems’ (hereinafter autodialers), which revolutionized

10   telemarketing by allowing companies to dial random or sequential blocks of telephone numbers

11   automatically. Congress found autodialer technology to be uniquely harmful. It threatened public

12   safety by ‘seizing the telephone lines of public emergency services, dangerously preventing those

13   lines from being utilized to receive calls from those needing emergency services.’ H. R. Rep. No.

14   102–317, p. 24 (1991). Indeed, due to the sequential manner in which they could generate numbers,

15   autodialers could simultaneously tie up all the lines of any business with sequentially numbered

16   phone lines. Nor were individual consumers spared: Autodialers could reach cell phones, pagers,

17   and unlisted numbers, inconveniencing consumers and imposing unwanted fees.”).

18          Plaintiff’s position that Duguid is “favorable” to his case turns the Decision on its head.

19   Plaintiff relies exclusively on a statement in a footnote that is dicta and taken out of context to

20   assert that “equipment that utilizes a random or sequential number generator to determine the order

21   in which to ‘pick phone numbers’ from a list of numbers to dial is an ATDS.” Under Plaintiff’s

22   position, any texting technology that selects and creates SMS packets would be an autodialer for

23   purposes of the TCPA, even if the telephone numbers themselves were specific, targeted phone

24   numbers and not random or sequential phone numbers generated by a random or sequential number

25   generator. This newly-minted broad autodialer interpretation is at odds not only with the remainder

26   of the Court’s opinion, but also with the text to which the footnote is associated and the brief to

27   which it cites. The text considers whether it makes sense for a random or sequential number

28   generator to “store” phone numbers. The Court agrees “that as a matter of ordinary parlance, it is



     JOINT CMC STATEMENT                               -7-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 8 of 20



 1   odd to say that a piece of equipment ‘stores’ numbers using a random number ‘generator.’”

 2   Duguid, 2021 U.S. LEXIS 1742, at *16. But it goes on to point out that at the time Congress

 3   enacted the TCPA there was dialing equipment “that used a random number generator to store

 4   numbers to be called later (as opposed to using a number generator for immediate dialing).” Id.

 5   That equipment generated blocks of sequential telephone numbers and stored that “preproduced

 6   list” for subsequent dialing. See Brief for Professional Association for Customer Engagement et

 7   al. as Amici Curiae at 18 (“The ’028 Patent shows in Figure 1 (reproduced below) an array (element

 8   4) of telephone numbers that are sequentially generated and stored.”); see also id.at 16-21

 9   (addressing problems associated with dialing blocks of random or sequential telephone numbers

10   that were reduced by patented dialer). Plaintiff is simply wrong about the implications of footnote

11   7. Moreover, his reading flies in the face of the limited purpose of the TCPA’s autodialer

12   definition, and the Supreme Court’s rejection of Duguid’s arguments for a broad reading of the

13   autodialer definition that would have eliminated the requirement of having a capacity to generate

14   and either store or produce random or sequential telephone numbers using a random or sequential

15   number generator.

16          Under the correct application of the Supreme Court’s holding, Plaintiff has no viable claim.

17   The First Amended Complaint alleges that DoNotPay’s text messaging platform “has the capacity

18   to utilize a random and sequential number generator in the storage of [telephone] numbers, and

19   does in fact utilize said number generator for a variety of functions including, but not limited to,

20   the selection and creation of SMS packets containing the target telephone numbers to be dialed by

21   the Platform, as well as the sequential and/or random selection of telephone numbers to be dialed

22   from a preselected list of numbers.” See FAC ¶ 24; id. ¶ 25 (alleging SMS packet creation utilizes

23   a random and/or sequential number generator). Nowhere does the FAC allege that DoNotPay’s

24   system has the capacity to generate random or sequential telephone numbers. Nor could it. The

25   messages themselves as reproduced in the FAC show that the system sent text messages only to

26   specific phone numbers supplied by consumers after downloading the app and beginning to sign

27   up for a DoNotPay account. See id. ¶ 20. Plaintiff’s claim fails as a matter of law because it lacks

28   any allegation that DoNotPay’s system has the capacity to generate random or sequential telephone



     JOINT CMC STATEMENT                               -8-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 9 of 20



 1   numbers – an allegation Plaintiff cannot make in good faith. See Gadelhak, 950 F.3d at 469

 2   (holding that capacity to generate random or sequential telephone numbers is necessary to the

 3   autodialer statutory definition and therefore system that lacked such capability was not an

 4   autodialer); Glasser, 948 F.3d at 1304-05 (holding systems were not autodialers because neither

 5   randomly or sequentially generated telephone numbers and dialed those numbers, or stored them

 6   for later dialing); Dominguez, 894 F.3d at 119 (holding that system did not qualify as autodialer

 7   where no evidence that it did or could generate random or sequential telephone numbers).

 8          Even under Plaintiff’s misreading of Duguid Plaintiff’s claim fails because his factual

 9   allegations are incorrect. DoNotPay does not utilize a bulk SMS platform as alleged by Plaintiff.

10   Instead, DoNotPay created its custom texting software for the limited purpose of sending reminder

11   texts to people who began to sign up with DoNotPay, voluntarily supplied DoNotPay with their

12   cellphone numbers, but failed to pay for a subscription. DoNotPay’s system does not use a random

13   or sequential number generator to store telephone numbers or select them to create SMS packets.

14     4.   Legal Issues

15   Plaintiff’s Statement:
16          The primary legal issues are expected to include the following:
17          (a) The equipment utilized by Defendant to transmit text messages to Plaintiff and
18              members of the Class.
19          (b) The purpose of Defendant’s text message solicitations.
20          (c) Whether Defendant secured the requisite express written consent to transmit the
21              messages.
22          (d) The total number of text messages transmitted by Defendant to Plaintiff and the Class
23              members.
24   Defendant’s Statement:
25          DoNotPay anticipates the following issues will need to be resolved:
26              •   Whether DoNotPay sent Plaintiff a text messages using an autodialer within the
27                  meaning of 47 U.S.C. § 227(a)(1) (1991), particularly in light of the Supreme
28



     JOINT CMC STATEMENT                             -9-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 10 of 20



 1                  Court’s recent decision in Facebook, Inc. v. Duguid, No. 19-511, 2021 U.S. LEXIS

 2                  1742 (Apr. 1, 2021);

 3              •   Whether the text message sent to Plaintiff was a communication for the purpose of
 4                  facilitating a previously contemplated transaction between the parties;

 5              •   Whether Plaintiff provided express consent to DoNotPay to send a follow-up text
 6                  message after providing his telephone number; and

 7              •   Whether the class certification is appropriate under Rule 23.
 8     5.   Motions

 9   Plaintiff’s Statement:

10          After conducting sufficient discovery, Plaintiff intends to file a motion for class certification

11   and may file a motion for summary judgment or partial summary judgment regarding liability and

12   damages. Depending on how discovery proceeds, Plaintiff may file motions to resolve discovery

13   disputes, motions in limine, and expert motions.

14   Defendant’s Statement:

15          Plaintiff filed an Amended Complaint on April 16, 2021. ECF No. 21. Defendant anticipates

16   filing a Motion to Dismiss the Amended Complaint for failure to state a claim under Fed. R. Civ.

17   P. 12(b)(6). The parties have stipulated to a briefing schedule. ECF No. 22. Should Plaintiff’s

18   claim survive, Defendant anticipates filing a motion for summary judgment or partial summary

19   judgment on liability, and potentially motions to resolve discovery disputes, motions in limine, and

20   expert motions.

21     6.   Amendment of Pleadings

22          The parties proposed the deadline in the table below.
23
       7.   Evidence Preservation
24
            The parties certify that they have reviewed the Northern District of California’s Guidelines
25
     Relating to the Discovery of Electronically Stored Information (“ESI Guidelines”) and confirm
26
     that they have met and conferred pursuant to Federal Rule of Civil Procedure 26(f) regarding
27

28   reasonable and proportionate steps taken to preserve evidence relevant to the issues reasonably



     JOINT CMC STATEMENT                                -10-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 11 of 20



 1   evident in this action. Additionally, the parties confirm that they have met and conferred regarding

 2   the Checklist for Rule 26(f) Meet and Confer regarding Electronically Stored Information.
 3
     Counsel for Plaintiff have instructed Defendant’s counsel to preserve logs of text messages
 4
     between Defendant (on the one hand) and any proposed Class member (on the other hand).
 5
       8.   Disclosures
 6
            The parties agreed to make their initial disclosures by the date in the table below.
 7

 8     9.   Discovery

 9          a. Discovery Taken to Date
10           None.
11
            b. Scope of Anticipated Discovery
12
     Plaintiff’s Statement:
13
            Plaintiff anticipates that the focus of discovery will include:
14

15          (a) electronic data regarding the text messages at issue;

16          (b) electronic data tracking any alleged consents to receive texts, including the logs of any

17   servers that obtained any purported consent;
18          (c) electronic data regarding any transmission and/or disposition reports for the text
19
     messages at issue;
20
            (d) Defendant’s policies and procedures (if any) concerning TCPA compliance;
21
            (e) complaints relating to Defendant’s text message solicitations;
22

23          (g) email and other communications related to the allegations of this case.

24   Defendant’s Statement:

25          To avoid wasting the court and party resource, discovery on the merits and class issues
26
     should await resolution of Defendant’s forthcoming motion to dismiss. If this action does proceed
27
     to discovery, Defendant proposes phased discovery, with phase 1 limited to discovery on whether
28
     Defendant’s texting system qualifies as an autodialer under the TCPA. Defendant anticipates that


     JOINT CMC STATEMENT                               -11-                   Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 12 of 20



 1   such discovery could be limited to an expert inspection of Defendant’s software, a 30(b)(6)

 2   deposition of Defendant, expert reports and depositions. Only if Plaintiff prevailed on this motion
 3
     would there be a need for full merits and class discovery, including discovery regarding Plaintiff’s
 4
     use and access of DoNotPay; Plaintiff’s and putative class members alleged damages; Plaintiff’s
 5
     and class members consent to receive the at issue messages; Plaintiff’s suitability as a class
 6
     representative, and Plaintiff’s counsel’s suitability as class counsel.
 7

 8          c. Limitations or Modifications of Discovery Rules

 9          The Parties agree that they will serve and accept service of discovery requests and
10   responses electronically. DoNotPay proposes to limit requests for production to 25 per side,
11
     interrogatories to 10 per side, and to eliminate requests for admission, all absent agreement of the
12
     other side or leave of court to exceed such limitations. Plaintiff does not agree to Defendant’s
13
     discovery limitations and asks the Court to adopt the limitations, to the extent applicable, outlined
14

15   by the Federal Rules of Civil Procedure.

16          d. Entry of an E-Discovery Order

17          Plaintiff will propose a draft e-discovery order to Defendant.

18          e. Proposed Discovery Plan

19          Plaintiff proposes the schedule set forth in the table below. Defendant proposes to stay all

20   discovery pending resolution of its anticipated Motion to Dismiss.

21          f. Identified Discovery Disputes

22          No discovery has yet come due. The parties agree generally to meet and confer as to any

23   future discovery disputes in order to try to narrow the scope of their disagreement and reduce the

24   need for judicial intervention.

25     10. Class Actions

26          Plaintiff proposes the deadline for class certification in the table below.

27          All attorneys of record have reviewed the Procedural Guidance for Class Action

28   Settlements.



     JOINT CMC STATEMENT                                -12-                   Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 13 of 20



 1   Plaintiff’s Statement:

 2          a. Specific Paragraphs of Federal Rule of Civil Procedure 23

 3          Plaintiff will seek class certification pursuant to Federal Rule of Civil Procedure 23(a) and

 4   23(b)(3).

 5          b. Description of Class

 6          The No Consent Class is defined as follows: All persons within the United States who,

 7   within the four years prior to the filing of this Complaint, were sent a text message using the same

 8   type of equipment used to text message Plaintiff, from Defendant or anyone on Defendant’s behalf,

 9   to said person’s cellular telephone number for the purpose of promoting and/or advertising

10   Defendant’s goods and/or services.

11          Excluded from the classes is Defendant, any entity in which Defendant has a controlling

12   interest or that has a controlling interest in Defendant, Defendant’s legal representatives, assignees,

13   and successors, the judges to whom this case is assigned and the employees and immediate family

14   members of all of the foregoing.

15          c. Facts Showing Plaintiff Is Entitled to Maintain the Action under Federal Rule of

16               Civil Procedure 23(a) and (b)

17   Fed R. Civ. P. 23(a)(1), Numerosity

18          Given the generic nature of the text messages received by Plaintiff and the countless Internet

19   consumer complaints regarding Defendant’s unsolicited text messages, Plaintiff has alleged in

20   good faith that the members of the class number at least in the several thousands, but certainly not

21   less than forty individuals.

22   Fed R. Civ. P. 23(a)(2), Commonality

23          Due in part to the automated, routinized nature of Defendant’s telemarketing, outcome

24   determinative questions of fact and law have the same answers for all members of a given class.

25   These questions include but are not limited to the following:

26      (a) Did Defendant utilize an ATDS to send bulk SMS text messages to Plaintiff and the Class
            Members? (Yes)
27
        (b) Did Defendant send text messages to Plaintiff’s and the Class members’ cellular
28
            telephones? (Yes)


     JOINT CMC STATEMENT                               -13-                  Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 14 of 20



 1      (c) Was the purpose of the calls to the class member telemarketing? (Yes)

 2      (d) Were the calls to the class member necessitated by an emergency? (No)
 3
        (e) Did Plaintiff and the Class members ever provide Defendant their prior express written
 4          consent before being text messaged? (No)

 5      (f) What is the minimum statutory damages per violation the class member is entitled to?
            ($500)
 6
        (g) Were Defendant’s violations of the class member’s rights under the TCPA knowing or
 7
            willful? (Yes)
 8
        (h) How much statutory damages per violation should the Court award the class member?
 9          ($1,500)
10      (i) Should Defendants be enjoined? (Yes)
11
            Fed R. Civ. P. 23(a)(3), Typicality
12
            Also due in part to the automated, routinized nature of Defendant’s telemarketing,
13
     Plaintiff’s claims are typical of those of the classes. They arise from the same course of conduct
14
     as fellow class members’ and seek redress based on the same legal and equitable remedies as
15
     fellow class members.’
16
            Fed R. Civ. P. 23(a)(4), Adequacy
17
            Plaintiff is an adequate class representative, has no conflict with either class, and is
18
     committed to seeing this matter through to a remedy for all class members. Plaintiff’s counsel have
19
     litigated TCPA class actions across the country, reaching classwide settlements in dozens of
20
     cases—generally for millions or tens of millions of dollars.
21
            Fed. R. Civ. P. 23(b)(3), Predominance
22
            For several of the same reasons that commonality is satisfied, predominance is satisfied.
23
            Fed. R. Civ. P. 23(b)(3), Superiority
24
            For every 18 million robocalls, there’s only one TCPA lawsuit in federal court. Compare
25
     Mike Snider, Robocalls Rang up a New High in 2019. Two or More Daily Is Average in Some
26
     States, USA Today (Jan. 15, 2020),
27
     https://www.usatoday.com/story/tech/2020/01/15/robocallsamericans- got-58-5-billion-
28
     2019/4476018002/ (58.5 billion robocalls); with WebRecon, WebRecon Stats for Dec 2019 and


     JOINT CMC STATEMENT                              -14-                Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 15 of 20



 1   Year in Review: How Did Your Favorite Statutes Fare?, https://webrecon.com/webrecon-stats-

 2   for-dec-2019-and-year-in-review-how-did-your-favoritestatutes-fare/ (3,267 TCPA complaints).

 3             That is so in part because “the statutory damages provided by the TCPA are not sufficient

 4   to compensate the average consumer for the time and effort that would be involved in bringing a

 5   small claims action against a national corporation.” Meyer v. Bebe Stores, Inc., No. 14-CV- 00267-

 6   YGR, 2016 U.S. Dist. LEXIS 188999, at *29 (N.D. Cal. Aug. 22, 2016) (quotation marks omitted)

 7   (collecting cases).

 8   Defendant’s Statement: DoNotPay does not believe class treatment is appropriate for numerous

 9   reasons and intends to vigorously oppose any motion for certification.

10     11. Related Cases

11             The parties are not aware of any related cases or proceedings.

12     12. Relief

13   Plaintiff’s Statement:

14             Plaintiff seeks all of the relief prayed for in the complaint, including an injunction barring

15   Defendant from further automated telemarketing. Plaintiff seeks statutory damages of $1,500 per

16   knowing or willful violation and $500 per other violation of the TCPA. See 47 U.S.C. § 227(b)(3),

17   (c)(5).

18   Defendant’s Statement:

19             DoNotPay disputes that Plaintiff is entitled to any monetary or injunctive relief. DoNotPay

20   seeks an order dismissing the individual action with prejudice.

21     13. Settlement and ADR

22         This case has not been assigned to the ADR Multi-Option Program, and the parties have not

23   yet engaged in ADR. The parties propose that they engage in private mediation should the Court

24   deny Defendant’s anticipated Motion to Dismiss.

25     14. Consent to Magistrate Judge For All Purposes

26             Plaintiff did not consent to a magistrate judge and filed a declination. ECF No. 8.

27     15. Other References

28



     JOINT CMC STATEMENT                                 -15-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 16 of 20



 1          The parties do not believe that this case is suitable for reference to binding arbitration, a

 2   special master, or the Judicial Panel on Multidistrict Litigation.

 3     16. Narrowing of Issues

 4   Plaintiff’s Statement:

 5          Plaintiff believes liability and damages may be resolved by motion after discovery has been

 6   taken. Plaintiff believes the presentation of evidence at trial is best addressed after the Court rules

 7   on class certification. Class members may be unfairly and irreparably prejudiced if discovery into

 8   records of Defendant’s robocalls to them is delayed. Many telecommunications providers preserve

 9   calling records for less time than the proposed four-year class period. See Dep’t Justice, Retention

10   Periods     of    Major     Cellular     Service     Providers       (Mar.   2011),    available     at

11   https://cryptome.org/ispspy/cellular-spy3.pdf.

12          For the specialty telecommunications vendors favored by TCPA violators, even shorter

13   retention periods are considered a feature, not a bug. In proposed TCPA class actions, courts are

14   therefore wary of defendants’ requests to avoid or delay classwide discovery. E.g., Order, Dickson

15   v. Direct Energy, Inc., No. 5:18-cv-00182-GJL (N.D. Ohio May 21, 2018) (“granting plaintiff’s

16   motion to compel defendant Total Marketing Concepts, LLC to gather/retrieve all

17   telecommunication records from their vendor to avoid the destruction of records that identify

18   putative class members”); Order, Fitzhenry v. Career Education Corp., No. 14-cv-10172 (N.D. Ill.

19   Feb. 25, 2016), ECF No. 101 (“The stay on discovery is modified for the limited purpose of

20   requiring Defendant to obtain and retain records of all outbound calls that were made for purposes

21   of generation of leads for education services.”).

22          In particular, in proposed TCPA class actions, courts routinely deny requests to bifurcate

23   discovery between individual and class claims. E.g., Becker v. Keller Williams Realty, 2020 U.S.

24   Dist. LEXIS 41767 (S.D. Fla. March 11, 2020); Katz v. Gokul Rx Ltd. Liab. Co., No. 8:19-cv2210-

25   T-35SPF, 2020 U.S. Dist. LEXIS 5957, at *4 (M.D. Fla. Jan. 14, 2020); Renvall v. Albertsons Cos.,

26   No. 3:18-cv-00809-H-NLS, 2018 U.S. Dist. LEXIS 129320 (S.D. Cal. Aug. 1, 2018); Ahmed v.

27   HSBC Bank United States, No. ED CV 15-2057 FMO (SPx), 2018 U.S. Dist. LEXIS 12589, at *9

28



     JOINT CMC STATEMENT                                 -16-                 Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 17 of 20



 1   (C.D. Cal. Jan. 12, 2018); True Health Chiropractic Inc. v. McKesson Corp., No. 13-cv-02219-

 2   HSG (DMR), 2015 U.S. Dist. LEXIS 43908, at *8-9 (N.D. Cal. Apr. 1, 2015).

 3   Defendant’s Statement:

 4          The Amended Complaint should be dismissed for failure to state a claim. If the case

 5   proceeds past the pleadings phase, DoNotPay proposes that the case can be narrowed, and

 6   potentially resolved, by phasing the case to first address the autodialer element of Plaintiff’s claim

 7   before engaging in other merits or class related discovery. There is unlikely to be any factual

 8   dispute as to how DoNotPay’s system works to send text messages, so the question of whether

 9   DoNotPay’s system is an autodialer can be resolved on summary judgment with little discovery.

10     17. Expedited Trial Procedure

11          The parties do not propose that this case proceed under the Expedited Trial Procedure of

12   General order No. 64 Attachment A.

13     18. Scheduling

14          Pursuant to Judge Chhabria’s Standing Order for Civil Cases, the parties propose the

15   following schedule. DoNotPay proposes a stay of discovery pending the Court’s decision on its

16   forthcoming motion to dismiss and limited discovery if the Court denies DoNotPay’s motion to

17   dismiss. To the extent the Court declines DoNotPay’s request to stay discovery pending resolution

18   of its anticipated motion to dismiss, DoNotPay submits the below dates.

19                    Event                   Plaintiff Proposed           Defendant Proposed
                                                     Date                         Date
20
           Deadline to serve initial             May 1, 2021                   May 1, 2021
21         disclosures
           Last day to join other                June 1, 2021                  June 1, 2021
22         parties and to amend
           pleadings
23
           Phase I Discovery Start                    N/A                   1 day after order on
24         Date                                                              motion to dismiss
           Phase I Discovery End                      N/A                 120 days after order on
25         Date                                                             motion to dismiss
26         Last day for Plaintiff to                  N/A                  14 days after Phase I
           exchange Federal Rule of                                        Discovery End Date
27         Civil Procedure 26(a)(2)
           expert witness reports on
28         Phase I Issues



     JOINT CMC STATEMENT                               -17-                  Case No. 3:20-cv-08701-VC
       Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 18 of 20



 1       Last day for Defendant to              N/A              28 days after Phase I
         exchange Federal Rule of                                Discovery End Date
 2       Civil Procedure 26(a)(2)
         expert witness reports on
 3       Phase I Issues
 4       Deadline to complete                   N/A            14 days after exchange of
         expert depositions re                                  rebuttal expert reports
 5       Phase I Issues
         Last date to file dispositive          N/A            14 days after completion
 6       motion re Phase I issues                              of Expert Depositions re
                                                                    Phase I Issues
 7
         Last day to exchange            November 1, 2021         November 1, 2021
 8       Federal Rule of Civil
         Procedure 26(a)(2) expert
 9       witness reports (on issues
         on which the producing
10       party would bear the
         burden of proof at trial)
11       Last day to exchange            December 1, 2021         December 1, 2021
         rebuttal expert reports (on
12       issues on which the
         rebutting party would not
13       bear the burden of proof at
         trial)
14
         Deadline to conduct              January 1, 2022          January 1, 2022
15       private mediation

16       Expert discovery cutoff          February 1, 2022         February 1, 2022
         Case Management                 February 2, 2022 at     February 2, 2022 at
17       Conference                           10:00am                 10:00am
18       Last day to file motion for     February 15, 2022        February 15, 2022
         class certification
19       Fact discovery cutoff             March 1, 2022            March 1, 2022
20       Last date to file dispositive      April 7, 2022           April 7, 2022
         motions
21       Opposition to dispositive          May 5, 2022              May 5, 2022
         motion
22
         Reply to dispositive              May 19, 2022             May 19, 2022
23       motion
         Hearing on dispositive           May 26, 2022 at      May 26, 2022 at 10:00am
24       motions                            10:00am
25       Motions in Limine                 July 11, 2022            July 11, 2022
         Oppositions to Motions in         July 18, 2022            July 18, 2022
26       Limine
27       Pretrial Statement                July 25, 2022            July 25, 2022
         Pretrial Conference             August 1, 2022 at     August 1, 2022 at 1:30pm
28                                           1:30pm


     JOINT CMC STATEMENT                         -18-             Case No. 3:20-cv-08701-VC
        Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 19 of 20



 1         Trial                               August 8, 2022                  August 8, 2022
 2
      19. Trial
 3
            Plaintiff has requested a jury trial under Fed. R. Civ. P. 38(b)(1). The length of the trial is
 4
     expected to be 6 days.
 5
      20. Disclosure of Non-Party Interested Entities or Persons
 6
            DoNotPay filed its Certification of Interested Entities or Persons on January 7, 2021 and
 7
     identified AH Capital Management, LLC and Coatue Management, LLC as entities with a
 8
     financial interest in this case. ECF No. 14.
 9
      21. Professional Conduct
10
            All attorneys of record for the parties have reviewed the Guidelines for Professional
11
     Conduct for the Northern District of California.
12
      22. Other
13
            The Parties do not believe that there are other matters to discuss at this time.
14

15
     Dated: April 21, 2021
16                                                   WILSON SONSINI GOODRICH & ROSATI
                                                     Professional Corporation
17

18                                                   By: /s/ Sara L. Tolbert
                                                          Sara L. Tolbert
19
                                                     Attorneys for Defendant
20                                                   DONOTPAY, INC.
21
                                                     IJH LAW
22

23                                                   By: /s/ Ignacio J. Hiraldo
                                                           Ignacio Hiraldo
24
                                                     Attorneys for Plaintiff and Proposed Class
25

26

27

28



     JOINT CMC STATEMENT                                -19-                Case No. 3:20-cv-08701-VC
       Case 3:20-cv-08701-VC Document 23 Filed 04/21/21 Page 20 of 20



 1                                         Signature Attestation

 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from any other signatory to this document.
 4

 5                                        By: /s/ Ignacio J. Hiraldo
                                              Ignacio J. Hiraldo
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     JOINT CMC STATEMENT                              -20-                  Case No. 3:20-cv-08701-VC
